Case 1:18-cv-00030-IMK-MJA Document 240-7 Filed 05/06/21 Page 1 of 6 PageID #: 3748

   Corder v. Antero                                                EXHIBIT 7




   Corder v. Antero
Case 1:18-cv-00030-IMK-MJA Document 240-7 Filed 05/06/21 Page 2 of 6 PageID #: 3749

   Corder v. Antero




   Corder v. Antero
Case 1:18-cv-00030-IMK-MJA Document 240-7 Filed 05/06/21 Page 3 of 6 PageID #: 3750

   Corder v. Antero




   Corder v. Antero
Case 1:18-cv-00030-IMK-MJA Document 240-7 Filed 05/06/21 Page 4 of 6 PageID #: 3751

   Corder v. Antero




   Corder v. Antero
Case 1:18-cv-00030-IMK-MJA Document 240-7 Filed 05/06/21 Page 5 of 6 PageID #: 3752

   Corder v. Antero




   Corder v. Antero
Case 1:18-cv-00030-IMK-MJA Document 240-7 Filed 05/06/21 Page 6 of 6 PageID #: 3753

   Corder v. Antero




   Corder v. Antero
